DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Issues
Please provide a clean copy of the claim set. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, 8 and 11 is/are rejected under 35 U.S.C. 102 (a 1) as being anticipated  by DE 297 16 362 U1 issued to Ploucquet.
DE ‘362 discloses (see paragraphs [0006]- [0007] and [0018]- [0019]; claims 1-14) a textile material, suitable as a heat-, fire- and/or smoke-proof material, comprising a flat, textile substrate which is coated or completely or partially impregnated with a polymer composition, wherein the polymer composition contains a cross-linked polysiloxane and metal pigments.
	The additional features of claims 4-6 and 8 are disclosed in the instant reference (see paragraphs [0006]- [0007] and [0018]- [0019]; claims 1-14).
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a-1) as being anticipated by DE 694 00 857 T2 issued to Wacker Chemie. [English equivalent is USPN 5,401,566].
DE ‘857 discloses (see paragraph [0012]; examples 6-7; claims 1 and 11) a textile heat-, fire- and/or smoke-proof material, comprising a flat, textile substrate which is impregnated with a polymer composition, wherein the polymer composition contains a cross-linked polysiloxane and metal pigments (e.g. titanium dioxide, red iron oxide pigment).  DE ‘857 also discloses (see paragraph [0044]) the use of a textile material in the form of heat projectors in vehicles (for producing an airbag) (see claim 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 694 00 857 T2 issued to Wacker Chemie.
	Regarding the method claims 9-14 DE 694 00 857 T2 at 0012, examples 6-7; claims 1, 11 and 14, teaches a method for producing a textile heat-, fire- and/or smoke-proof material, comprising the steps of: - providing a flat, textile substrate; - applying a silicone resin and metal pigment; -curing the applied silicone resin to form a coating.
	The instant reference does not suggest the known method in that the silicone resin and the metal pigments are applied in the form of an emulsion or dispersion.  One skilled in the art would have easily chosen another well know method such as using a dispersion or emulsion.  One would have been motivated to do so as in comparison with conventional 100 percent silicone resins, a low-viscosity dispersion or emulsion can penetrate the fabric fairly quickly and very well into the interstices which significantly strengthen the warp and weft. 
	However, in DE ‘857 uses organosiloxanes which are low-viscosity. Therefore, the selection of a dispersion or emulsion for applying the silicone resin and metal pigments is just one of a number of obvious possibilities from which a person skilled in the art seeking to solve the stated problem would choose, according to the circumstances, without exercising inventive skill.
	Regarding dependent claims 2-5 and 14 are disclosed in DE ‘857 (see paragraphs [0015]- [0016], [0076] and [0080]; claims 1-14). Dependent claims 6-8 and 10-13 specify minor structural modifications of the textile heat-, fire- and/or smoke-proof material according to claim 1 or of the method according to claim 9, which are of the kind that a person skilled in the art would normally make as a matter of routine, especially since the resulting advantages are readily foreseeable. 
Claim Rejections - 35 USC § 112 and § 101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 recite “use ….of a textile protection material being used as a heat protector in a vehicle and as a fire and heat protector in a building” This is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Both of the cited German references alone or in combination disclose the coated textile as presently claimed, it is clear that the coated textile would be capable of performing the intended use, i.e. of a textile protection material being used as a heat protector in a vehicle and as a fire and heat protector in a building, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in 35 U.S.C. 101 a claim must be a process, machine, manufacture, or composition of matter.  The current claims simply recite how the composite is used. (See MPEP § 2106, subsection I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also review USPN 5,952,445 cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP